ORDER

Entered November 21, 1974. — Reporter.
On order of the Court, the application for leave to appeal is considered and the same is hereby granted. On its own motion, pursuant to GCR 1963, 865.1(7), this Court peremptorily affirms the decision of the Court of Appeals.
In Marietta v Cliffs Ridge, Inc, 385 Mich 364, 369-370 (1971), we said:
"The customary usage and practice of the industry is relevant evidence to be used in determining whether or not this standard has been met. Such usage cannot, however, be determinative of the standard.”
To the extent that Cheli v Cudahy Brothers Co, 267 Mich 690 (1934), and Barton v Myers, 1 Mich App 460 (1965), declare a contrary rule, they no longer will be followed.